UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6248


JOHN DOUGLAS ALEXANDER,

                    Plaintiff - Appellant,

             v.

BRYAN STIRLING, Director Individual and Official Capacities; B. MCGEE,
Responsible Authority Individual and Official Capacities; CHARLES WILLIAMS,
Warden Individual and Official Capacities; KURT STEVENS, Agent Individual
and Official Capacities; M. BARKER, Disciplinary Hearing Officer Individual and
Official Capacities; THE SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; MR. ROGERS, In his Individual and official capacities,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:19-cv-00215-HMH)


Submitted: July 7, 2020                                           Decided: July 29, 2020


Before GREGORY, Chief Judge, THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Douglas Alexander, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Douglas Alexander appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Alexander’s 42 U.S.C.

§ 1983 (2018) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Alexander v. Stirling,

6:19-cv-00215-HMH (D.S.C. Jan. 21, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2